FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO JOSE VASQUEZ,                          No. 10-71773

               Petitioner,                       Agency No. A028-713-669

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Francisco Jose Vasquez, a native and citizen of Nicaragua, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order vacating an

immigration judge’s (“IJ”) decision granting suspenson of deportation. We have

jurisdiction under 8 U.S.C. § 1252. Reviewing de novo questions of law, Mejia-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hernandez v. Holder, 633 F.3d 818, 822 (9th Cir. 2011), we grant the petition for

review.

      The IJ acted within her authority when she reopened proceedings to consider

Vasquez’s application for relief from deportation after she rescinded his lawful

permanent residence status under 8 U.S.C. § 1256. See 8 C.F.R. § 1003.23(b)(1)

(an IJ may at any time reopen or reconsider any case in which she made a decision,

unless jurisdiction is vested with the BIA). It follows that the BIA erred in finding

that on remand, the IJ was without jurisdiction to grant Vasquez suspension of

deportation. See Matter of Patel, 16 I. & N. Dec. 600, 601 (BIA 1978). We

therefore grant the petition for review with instructions to remand to the IJ so that

she may conclude Vasquez’s deportation proceedings.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    10-71773